DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed April 18, 2022 has been entered.
Response to Amendment, Arguments/Remarks, and Request for Reconsideration
Applicant’s amendment to Claims 20, 30, and 33 have been entered. Claim 37 was canceled. Claims 20-36 and 38-39 remain pending in the application and are provided to be examined upon their merits.
Applicant’s amendment to Claims 20 and 30 has rendered moot the objections to the Drawings previously set forth in the Non-Final Office Action mailed February 18, 2022.
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 112(b), and the rejections under 35 U.S.C. § 112(a) detailed regarding claims 20, 30, and 33 previously set forth in the Non-Final Office Action mailed February 18, 2022. Applicant’s cancellation of claim 37 has rendered it’s rejection(s) moot. Regarding detailed rejections of claims 32, 34, and 36, the Applicant’s Arguments and/or Remarks submitted April 18, 2022 pertaining to rejections under 35 U.S.C. § 112(a) have been fully considered; the Office acknowledges the Applicant's description of whatever is now claimed, and in light thereof interpreted the limitations explicitly recited and withdraws the rejections previously set forth under 35 U.S.C. 112(a).
Allowable Subject Matter
Claims 20-36 and 38-39 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO, the Claims qualify as eligible subject matter that is not herein rejected by the USPTO under 35 U.S.C. 101 under the  USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance applicable during examination before the USPTO. Regarding the independent Claims, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as evidenced by the prosecution record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20080228613 A1 by Alexander; Daniel discloses METHOD AND SYSTEM FOR THE AUTHORIZATION OF AND PAYMENT FOR ELECTRIC CHARGING OF VEHICLES.
USPGPub No. US 20100010930 A1 by Allen; Clinton R. et al. discloses PROVIDING A REAL TIME CREDIT SCORE AS PART OF A TRANSACTION REQUEST.
USPGPub No. US 20140337218 A1 by Anand; Ramalingam Krishnamurthi discloses FRAUD PREVENTION FOR TRANSACTIONS.
USPGPub No. US 20130030934 A1 by BAKSHI; Chirag C. et al. discloses SYSTEM AND METHOD FOR CREDIT CARD TRANSACTION APPROVAL BASED ON MOBILE SUBSCRIBER TERMINAL LOCATION.
USPGPub No. US 20130006860 A1 by Balasubramanian; Girish et al. discloses ANTICIPATORY PAYMENT AUTHORIZATION.
USPGPub No. US 20120036073 A1 by Basu; Gourab et al. discloses INTELLIGENT ESTIMATES IN AUTHORIZATION.
USPGPub No. US 20090177563 A1 by Bernstein; Kathi L. et al. discloses AUTHORIZATION REFRESH SYSTEM AND METHOD.
USPAT No. US 9679305 B1 to Bhat; Rajiv et al. discloses Embedded storefront.
USPGPub No. US 20090271278 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR ROUTING A TRANSACTION REQUEST TO A PAYMENT SYSTEM VIA A TRANSACTION DEVICE.
USPGPub No. US 20090271277 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR TRANSACTION PROCESSING BASED UPON AN OVERDRAFT SCENARIO.
USPGPub No. US 20090265250 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR PROCESSING A TRANSACTION ACCORDING TO AN ALLOWANCE.
USPGPub No. US 20090265241 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR DETERMINING A REWARDS ACCOUNT TO FUND A TRANSACTION.
USPGPub No. US 20090171842 A1 by Blythe; Simon discloses Techniques For Conducting Financial Transactions Using Mobile Communication Devices.
USPGPub No. US 20190251590 A1 by Bodington; Shaun discloses Incentives Associated with Linked Financial Accounts.
USPGPub No. US 20030229584 A1 by Brown, Kyle Ray discloses Method and system for discount debit card.
USPGPub No. US 20140195425 A1 by Campos; Tomas Ariel et al. discloses Systems And Methods For Proxy Card and/or Wallet Redemption Card Transactions.
USPGPub No. US 20080313047 A1 by Casares; Wenceslao et al. discloses Payment clearing network for electronic financial transactions and related personal financial transaction device.
USPGPub No. US 20150058220 A1 by Cazanas; Carlos A. et al. discloses PAYMENT PRE-AUTHORIZATION.
USPAT No. US 6434238 B1 to Chaum; David et al. discloses Multi-purpose transaction card system.
USPAT No. US 8805737 B1 to Chen; Kevin Chaowen et al. discloses Computer-implemented multiple entity dynamic summarization systems and methods.
USPGPub No. US 20070063017 A1 by Chen; Yaofei et al. discloses System and method for securely making payments and deposits.
USPGPub No. US 20100125470 A1 by Chisholm; John D. discloses METHODS AND SYSTEMS FOR PROVIDING A DECISION MAKING PLATFORM.
USPGPub No. US 20150095215 A1 by Clarke; Trevor Fred Roy et al. discloses SYSTEMS AND METHODS FOR RESCUING PURCHASE TRANSACTIONS.
USPGPub No. US 20100312657 A1 by Coulter; Todd R. et al. discloses SYSTEM AND METHOD FOR USING A RULES MODULE TO PROCESS FINANCIAL TRANSACTION DATA.
USPAT No. US 9311638 B1 to Daniel; Isaac S. discloses Apparatus, system and method for pre-authorizing international use of a credit card using an electronic card case.
USPGPub No. US 20110196791 A1 by Dominguez; Benedicto Hernandez discloses FRAUD REDUCTION SYSTEM FOR TRANSACTIONS.
USPAT No. US 9652772 B1 to Eyges; Vitaly et al. discloses Systems and methods for fraud detection.
USPGPub No. US 20100280950 A1 by Faith; Patrick et al. discloses TRANSACTION AUTHORIZATION USING TIME-DEPENDENT TRANSACTION PATTERNS.
USPGPub No. US 20050060584 A1 by Ginter, Karl L. et al. discloses Trusted infrastructure support systems, methods and techniques for secure electronic commerce, electronic transactions, commerce process control and automation, distributed computing, and rights management.
USPAT No. US 6658568 B1 to Ginter; Karl L. et al. discloses Trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights management.
USPAT No. US 9641526 B1 to Gopalakrishnan; Varadarajan et al. discloses Location based authentication methods and systems.
USPGPub No. US 20140046737 A1 by Graves; Phillip et al. discloses S/M for Providing, Reloading, and Redeeming Stored Value Cards used in Transit Applications.
USPGPub No. US 20130046692 A1 by Grigg; David M. et al. discloses FRAUD PROTECTION WITH USER LOCATION VERIFICATION.
USPGPub No. US 20140046744 A1 by Hagey; Ryan discloses SYSTEMS AND METHODS TO APPLY VALUES FROM STORED VALUE ACCOUNTS TO PAYMENT TRANSACTIONS.
USPGPub No. US 20120023567 A1 by Hammad; Ayman discloses TOKEN VALIDATION FOR ADVANCED AUTHORIZATION.
USPGPub No. US 20120330788 A1 by Hanson; Robert et al. discloses PAYMENT SELECTION AND AUTHORIZATION BY A MOBILE DEVICE.
USPGPub No. US 20090100168 A1 by Harris; Scott C. discloses AUTOMATIC LOCATION DETECTION IN A COMPUTING ENVIRONMENT.
USPGPub No. US 20070179865 A1 by Hibler; Kimberly et al. discloses METHOD FOR ANONYMOUS PURCHASE OF GOODS BY PROVIDING A PLUARLITY OF NON-ACTIVATED ACCOUNT NUMBERS.
USPGPub No. US 20150220920 A1 by HOWE; Justin X. discloses METHOD AND SYSTEM FOR OPTIMIZING FORCE POSTED PAYMENTS.
USPGPub No. US 20090070265 A1 by Hrabosky; Lisa discloses SYSTEM AND METHOD FOR CASHBACK FUNDING.
USPGPub No. US 20080126258 A1 by Jacobs; Paul E. et al. discloses AUTHENTICATION OF E-COMMERCE TRANSACTIONS USING A WIRELESS TELECOMMUNICATIONS DEVICE.
USPGPub No. US 20140207673 A1 by Jeffries; Matt et al. discloses AUTOMATED TELLER MACHINE TRANSACTION BLOCKING.
USPGPub No. US 20130253965 A1 by Joseph; Roshin discloses TIME DEPENDENT TRANSACTION QUEUE.
USPGPub No. US 20060131390 A1 by Kim; Mike Insang discloses Method and system for providing transaction notification and mobile reply authorization.
USPGPub No. US 20060131385 A1 by Kim; Mike Insang discloses Conditional transaction notification and implied approval system.
USPGPub No. US 20070246528 A1 by Kubo; Takayuki et al. discloses SYSTEM AND METHOD FOR AUTHORIZING ELECTRONIC PAYMENT TRANSACTIONS.
USPGPub No. US 20120216244 A1 by KUMAR; Srinivas et al. discloses SYSTEM AND METHOD FOR APPLICATION ATTESTATION.
USPGPub No. US 20190266339 A1 by KURSUN; Eren discloses SYSTEMS AND METHODS FOR DATA SHARING AND TRANSACTION PROCESSING FOR HIGH SECURITY DOCUMENTS.
USPGPub No. US 20030195859 A1 by Lawrence, Jason E. discloses System and methods for authenticating and monitoring transactions.
USPGPub No. US 20090164354 A1 by Ledbetter; Richard Howard et al. discloses METHOD AND APPARATUS FOR CONSUMER DRIVEN PROTECTION FOR PAYMENT CARD TRANSACTIONS.
USPGPub No. US 20100287099 A1 by Liu; Frederick et al. discloses RISK ASSESSMENT RULE SET APPLICATION FOR FRAUD PREVENTION.
USPGPub No. US 20130304637 A1 by McCabe; Colin T. et al. discloses FRAUD CONTROL INTEGRATED FORM FILLING TOOL.
USPGPub No. US 20150235220 A1 by Murphy, JR.; Matthew D. et al. discloses LOCATION BASED RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20150235219 A1 by Murphy, JR.; Matthew D. et al. discloses ITEM/VALUE BASED RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20150235207 A1 by Murphy, JR.; Matthew D. et al. discloses RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20120041876 A1 by Nosek; Luke Paul et al. discloses INSTANT AVAILABILITY OF ELECTRONICALLY TRANSFERRED FUNDS.
USPGPub No. US 20140101046 A1 by O'Connor; Michael D. discloses SYSTEM AND METHOD FOR ONLINE FINANCIAL TRANSACTIONS.
USPGPub No. US 20150019435 A1 by Ovick; Joseph Bjorn et al. discloses SYSTEMS AND METHODS TO GENERATE A RECEIPT FOR A TRANSACTION.
USPGPub No. US 20100106611 A1 by Paulsen; Kobus et al. discloses FINANCIAL TRANSACTIONS SYSTEMS AND METHODS.
USPGPub No. US 20070250392 A1 by Paulsen; Kobus et al. discloses SYSTEMS AND METHODS FOR DETERMINING TAXES OWED FOR FINANCIAL TRANSACTIONS CONDUCTED OVER A NETWORK.
USPGPub No. US 20100211503 A1 by Reiss; Zvi discloses Double Verified Transaction Device and Method.
USPGPub No. US 20140207674 A1 by SCHROEDER; Denise et al. discloses AUTOMATED TELLER MACHINE TRANSACTION PREMIUM LISTING TO PREVENT TRANSACTION BLOCKING.
USPGPub No. US 20140316984 A1 by Schwartz; Robyn R. discloses MOBILE DEVICE TRANSACTION METHOD AND SYSTEM.
USPGPub No. US 20140222616 A1 by SIEMIATKOWSKI; Sebastian et al. discloses System and Methods for Party Authentication and Credit Assessment in Electronic Purchasing.
USPGPub No. US 20140122331 A1 by Vaish; Tushar et al. discloses System and Method for Providing a Security Code.
USPGPub No. US 20130001304 A1 by Xu; Jinyao et al. discloses PAYMENT SYSTEM AND METHOD OF IC CARD AND A MULTI-APPLICATION IC CARD AS WELL AS A PAYMENT TERMINAL.
    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/10/2022